Citation Nr: 0506803	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  00-10 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan,
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent 
for schizophrenia, on appeal from an original grant of 
service connection.

2.  Entitlement to an effective date earlier than December 
17, 1997, for the establishment of service connection for 
schizophrenia.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from June 1979 to May 1981.

These matters come before the Board of Veterans' Appeals 
(Board) from a May 1999 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico, which established service 
connection for schizophrenic disorder, undifferentiated type 
with strong paranoid features, evaluated as 70 percent 
disabling, effective December 17, 1997.  The veteran appealed 
that rating decision, contending that he was entitled to both 
a 100 percent rating as well as an earlier effective date.

The record reflects that the veteran has had multiple 
hearings conducted before personnel at the RO regarding this 
appeal, to include in July 2000, April 2001, and June 2002.  
In addition, he provided testimony at a personal hearing 
conducted before the undersigned Acting Veterans Law Judge in 
June 2003.  Transcripts of all these hearings are of record. 

The Board also notes that the RO, in Supplemental Statements 
of the Case issued in December 2001 and July 2002, re-
adjudicated the veteran's claim for an initial rating higher 
than 70 percent for schizophrenia in conjunction with a claim 
for a total rating based on individual unemployablity due to 
service-connected disabilities (TDIU claim).  Because the 
Board is granting a total schedular rating for schizophrenia 
in this decision, the issue of entitlement to a TDIU is 
considered moot and will therefore not be addressed further 
in this decision.  See Green v. West, 11 Vet. App. 472, 476 
(1998); Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).

For the reasons stated below, the veteran's appeal of his 
claim for an effective date earlier than December 17, 1997, 
for the establishment of service connection for 
schizophrenia, is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
him if further action is required on your part.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the claim of entitlement to an initial rating in excess of 70 
percent for schizophrenia has been obtained and developed by 
the agency of original jurisdiction.

2.  The medical evidence of record shows that the service-
connected schizophrenia is manifested by a GAF score of 45 
and symptoms that include gross impairment in thought 
processes or communication, persistent hallucinations, 
grossly inappropriate behavior, and memory loss, representing 
total occupational and social impairment.


CONCLUSION OF LAW

The criteria for the assignment of an initial total (100 
percent) disability rating for the service-connected 
schizophrenia are met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 
2002); 38 C.F.R. §§ 3.102, 4.130, Diagnostic Code 9204 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that VA has a duty to assist the 
veteran in the development of facts pertinent to his claim.  
On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.

With respect to the veteran's claim of entitlement to an 
initial rating in excess of 70 percent for schizophrenia, the 
evidence of record supports a total grant of the benefits 
sought, as explained in this decision.  Consequently, any 
lack of notice and/or development which may have existed 
under the VCAA in regards to this claim is not prejudicial to 
the veteran.  Accordingly, the Board finds that all evidence 
necessary for an equitable disposition of this particular 
claim has been obtained and developed by the agency of 
original jurisdiction.

The record shows that, in August 1985, the Social Security 
Administration (SSA) found the veteran disabled for SSA 
purposes since February 1984, on account of his diagnosis of 
schizophrenia, which was deemed to "render him essentially 
dysfunctional significantly compromising his laboral 
capabilities and precluding any type of substantial gainful 
activity on a sustained basis."  Symptoms included anxiety, 
hostility, emotional lability, psychotic-type traits, altered 
reality contact, diminished judgment, and paranoid ideation.

In the May 1999 rating decision on appeal, the RO granted 
service connection for schizophrenic disorder, 
undifferentiated type, with strong paranoid features.  At 
that time, an initial schedular rating of 70 percent was 
awarded effective December 17, 1997, the date that the 
veteran's petition to reopen a previously denied claim for 
service connection for this disability was received at the 
RO.  On appeal, the veteran is seeking a higher (total) 
disability rating for his service-connected psychiatric 
disability.  In essence, he contends that his schizophrenia 
is much more severe than is contemplated by the assigned 
disability rating of 70 percent.

According to an April 1999 VA mental disorders examination 
report, the veteran had a history of six admissions in the 
past 11 years to the VA Psychiatric Service for treatment of 
schizophrenia.  He described instances in which he lost 
control of his impulses over minimal situations or 
interactions with others and said that he avoided those 
confrontations by staying by himself in his apartment.  He 
also reported having the impression that others were against 
him and that he had to react to defend himself.  He was 
described as hyperactive during the interview, quite anxious 
and restless, suffering from immediately noticeable 
disorganization and looseness of associations, and having 
illogical content of ideas, mostly dealing with his 
overwhelming aggressiveness against others and the fact that 
he could not control it.  It was noted that he reacted 
usually aggressively when interacting with others, and that 
he tried to describe some delusional ideas.  Apparently there 
were also hallucinations to which he sometimes responded.  He 
had a very strong aggressive potential.  The affect was 
markedly inappropriate, and the memory was lacking in 
specifics mostly because of his disorganization of thought.  
Judgment was poor and insight was definitely very poor.  
Schizophrenic disorder, undifferentiated type, with strong 
paranoid features, was diagnosed, and a Global Assessment of 
Functioning (GAF) score of 35 was assigned.
  
In a July 2000 handwritten Individual Treatment Plan Review, 
Dr. U.M.R., the veteran's treating VA psychiatrist indicated 
that the veteran had been under psychiatric treatment since 
the 1980's with a diagnosis of paranoid schizophrenia and a 
number of psychiatric hospitalizations up until 1992, when he 
was arrested and sent to jail for over seven years.  Since 
his release, he had been functioning only marginally and had 
been unable to work except for part-time volunteer work he 
did with the Vietnam Veterans of America organization, which 
had lasted for only a very short period of time, "indicating 
a severe dysfunctional psychiatric condition and confirming 
unemployability."

A VA mental disorders examination conducted in September 2000 
confirmed the diagnosis of chronic schizophrenia, 
undifferentiated type, with paranoid and depressive features, 
assigned a GAF score of 50, and found the veteran to have 
good attention, concentration and memory, coherent and clear 
speech, and no hallucinations or suicidal or homicidal 
ideations.

An October 2000 social and industrial survey confirmed the 
ongoing psychiatric treatment and noted that the veteran, 
while cooperative, turned hostile at moments and complained 
of crying spells and insomnia.  It was noted that he did some 
volunteer work for VA.

At an April 2001 RO hearing, the veteran's representative 
underlined the fact that Dr. U.M.R., who had been the Chief 
of Psychiatry at the VA Medical Center in San Juan, Puerto 
Rico, and was treating the veteran for his schizophrenia, had 
clearly indicated that the veteran functioned only marginally 
and was not able to work due to his psychiatric condition.  
The veteran regularly took Prozac, Xanax, and other anti-
psychotic medications.  The representative further stated 
that, while the veteran indeed did some volunteer work, for 
VVA and also for VA, it was for only a few hours right after 
which he usually had to go and see his psychiatrist and "ask 
him for help."  The veteran testified that he last worked in 
1983 as a security guard.

According to a December 2001 mental health note subscribed by 
Dr. U.M.R., the veteran functioned at a borderline level with 
a GAF score of 45.  He was, in the opinion of Dr. U.M.R., 
unable to work because relapse of symptomatology leading to 
interpersonal difficulties, difficulties with concentration, 
and inability to complete required job tasks.  He still 
experienced auditory hallucinations and had recently been 
encountering difficulties with his neighbors.

In an April 2002 mental health note, Dr. U.M.R. again stated 
that the veteran functioned at a borderline level with a GAF 
score of 45, and that he was unable to work because of 
relapse of symptomatology leading to interpersonal 
difficulties, difficulties with concentration, and inability 
to complete required job tasks.  

In a June 2003 mental health note, Dr. U.M.R. again assigned 
a GAF score of 45 to the veteran, and stated that he was 
unable to work because of relapse of symptomatology that lead 
to interpersonal difficulties, difficulties with 
concentration, and inability to complete required job tasks 
that lead to relapse of disorganized and increased psychotic 
behavior.  The veteran had been isolated at his house, had 
moved on several occasions when having delusional thinking 
relapses, and was planning to move again.  He still 
experienced auditory hallucinations.  His affect was 
dysphoric and the mood sad, but his memory was preserved and 
he was oriented in the three spheres.

At his June 2003 travel board hearing, the veteran's 
representative pointed out the GAF score of 45 assigned to 
the veteran which he believed indicated that the veteran was 
totally disabled due to his psychiatric disability.  He again 
noted that the fact that the veteran had been volunteering 
for VA did not necessarily mean that he could work, that, in 
fact, it was just the opposite, as the veteran did this so 
that he could have easier and quicker access to his VA 
psychiatrist.  The veteran, in his opinion, was shown by the 
record to be totally unemployable due to his schizophrenia.

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § Part 4.  Separate diagnostic codes identify the 
various disabilities.

The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating. Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7 (2004).  The 
veteran's entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in cases such as the present one where the 
original rating assigned is appealed, consideration must be 
given to whether a higher rating is warranted at any point 
during the pendency of the claim.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

A little over a year prior to the receipt of the veteran's 
petition to reopen his claim for service connection for 
schizophrenia, VA revised the rating schedule for mental 
disabilities.  The revised version became effective on 
November 7, 1996.  Thus, the Board has considered whether an 
initial disability evaluation higher than 70 percent may be 
warranted under the new version of the schedule.

Since November 7, 1996, the schedule for rating mental 
disorders reads as follows:

A 70 percent evaluation is warranted where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; intermittently illogical, obscure, or irrelevant 
speech; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

A 100 percent evaluation is applicable where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

38 C.F.R. § 4.130, DC 9204 (2004).

GAF scores are a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health- illness."  See Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. 
Brown, 9 Vet. App. 266, 267 (1996) [citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects
family, and is unable to work; child frequently beats up 
other children, is defiant at home, and is failing at 
school).  A score from 21 to 30 is indicative of behavior 
that is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment or inability to function in almost all areas.  A 
score of 11 to 20 denotes some danger of hurting one's self 
or others (e.g., suicide attempts without clear expectation 
of death; frequently violent; manic excitement) or 
occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication 
(e.g., largely incoherent or mute).  A GAF score of 1 to 10 
is assigned when the person is in persistent danger of 
severely hurting self or others (recurrent violence) or there 
is persistent inability to maintain minimal personal hygiene 
or serious suicidal acts with clear expectation of death.  
See 38 C.F.R. § 4.130 [incorporating by reference VA's 
adoption of the DSM-IV, for rating purposes].

Words such as "mild," "considerable," and "severe" are 
not defined in the VA Schedule for Rating Disabilities or in 
the DSM-IV.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6 
(2004).  It should also be noted that use of terminology such 
as "mild" by VA examiners and others, although evidence to 
be considered by the Board, is not dispositive of an issue.  
All evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2004).

In the case before us, the record reveals that the veteran 
suffers from symptoms that include gross impairment in 
thought processes or communication, persistent 
hallucinations, grossly inappropriate behavior (in the form 
of inexplicable hostility and aggressiveness towards other 
people), and memory loss.  He also has received GAF scores of 
45 (reflecting serious symptoms or any serious impairment in 
social, occupational or school functioning, including 
inability to keep a job) and 35 (reflecting some impairment 
in reality testing or communication or major impairment in 
several areas such as work or school, family relations, 
judgment, thinking, or mood), and has been found to be 
totally disabled by the SSA since February 1984 on account of 
his schizophrenia.

As required by statute and regulations, all reasonable doubts 
raised by the evidence of record must be resolved in the 
veteran's favor.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2003).  Accordingly, having reviewed the complete 
record, and resolving any reasonable doubt in favor of the 
veteran, the Board finds that, beginning on the date of the 
receipt of his claim, the veteran's disability picture more 
nearly approximates the criteria for the assignment of a 
total (100 percent) evaluation under the provisions of DC 
9204 of the schedule.  38 C.F.R. § 4.7 (2004).  Also, see 
Johnson v. Brown, 7 Vet. App. 95 (1994).

The Board recognizes that the veteran may not exhibit all of 
the criteria enumerated in Diagnostic Code 9204 for the award 
of a 100 percent rating for schizophrenia.  He does, however, 
exhibit at least several of those criteria.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that a veteran need not demonstrate the presence of all 
symptoms identified in a diagnostic code for a particular 
level of disability for VA to find that the criteria for that 
level of disability are satisfied.  See Mauerhan v. Principi, 
16 Vet. App. 436 (2002).  In this case, the Court also held 
that the symptoms set forth in the diagnostic code were not 
exclusive, but that other factors could be considered when 
rating a veteran's degree of mental impairment.  With regard 
to the instant case, the Board must again reiterate that the 
testimony presented by the veteran and his representative, 
together with the treatment records and medical opinions 
subscribed by his VA psychiatrist,  sufficiently presents a 
picture of total impairment such that a 100 percent 
disability rating is warranted.

In view of the foregoing, the Board concludes that the 
schedulear criteria for the assignment of an initial total 
(100 percent) disability rating for the service-connected 
schizophrenia are met.  The appeal is granted.


ORDER

An initial total (100 percent) rating is granted for the 
service-connected schizophrenia, subject to the regulations 
controlling to disbursement of VA monetary benefits.


REMAND

With regard to the veteran's claim of entitlement to an 
effective date earlier than December 17, 1997, for the 
establishment of service connection for schizophrenia, the 
Board notes that the veteran has yet to be furnished a VCAA 
letter that tells him what he needs to submit in order to 
have a substantially complete application for an earlier 
effective date, what are the divisions of responsibility 
between him and VA to obtain that evidence, and the fact that 
he has the right to furnish any additional evidence that is 
not yet of record but is pertinent to this particular matter 
on appeal.  As such, the Board regrettably finds it necessary 
to remand this case for such action prior to its review of 
this matter on appeal.

Accordingly, this case is remanded to the RO, via the AMC, 
for the following action:

1.  The RO/AMC should send to the veteran 
a VCAA-compliant letter in regards to his 
claim of entitlement to an effective date 
earlier than December 17, 1997, for the 
establishment of service connection for 
schizophrenia.  The letter should notify 
him of what he needs to submit in order 
to have a substantially complete 
application for an earlier effective date 
and what are the divisions of 
responsibility between him and VA to 
obtain that evidence.  Additionally, the 
veteran should be asked to submit any 
additional evidence that is not yet of 
record but is pertinent to his claim for 
an earlier effective date.

2.  Thereafter, the RO/AMC should review 
the evidence of record, take any 
additional action necessary based on any 
responses received from the veteran, and 
re-adjudicate the veteran's claim for an 
earlier effective date.  If, upon re-
adjudication, the benefit sought on 
appeal remains denied, the RO/AMC should 
issue a Supplemental Statement of the 
Case which addresses all of the evidence 
obtained since the last adjudication of 
this issue, and provides an opportunity 
to respond.  The case should then be 
returned to the Board for further 
appellate consideration, if in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted in regards to the veteran's claim for 
an earlier effective date.

The veteran is reminded that he has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded to the RO via the AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	ROBINSON ACOSTA
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


